Order entered April 11, 2016




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-01356-CR

                        JAMES MICHAEL WORSHAM, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 195th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F15-40674-N

                                           ORDER
        The Court REINSTATES the appeal.

        On March 30, 2016, we ordered the trial court to make findings regarding why

appellant’s brief had not been filed. On April 8, 2016, we received appellant’s brief, together

with an extension motion. Therefore, in the interest of expediting the appeal, we VACATE the

March 30, 2016 order requiring findings.

        We GRANT the extension motion and ORDER appellant’s brief filed as of the date of

this order.

                                                     /s/   ADA BROWN
                                                           JUSTICE